Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is entered into on Monday. May
1, 2017 (the “Effective Date”), by and between Snap Interactive, Inc., a
Delaware corporation (the “Company”), and Arash Vakil (“Executive”). In
consideration of the mutual promises and covenants contained in this Agreement,
the parties agree as follows:

 

1.  Agreement to Employ. The Company desires to secure the services of Executive
as its Chief Product Officer (“CPO”). The Company and Executive desire to enter
into this Agreement to, among other things, set forth the terms of Executive’s
employment with the Company. The Company and Executive acknowledge that this
Agreement supersedes any other offer, agreement or promises made by anyone,
specifically concerning the offer of employment by the Company, and this
Agreement comprises the complete agreement between Executive and the Company
concerning Executive’s employment by the Company. ·

 

2.  Term of Agreement. This Agreement shall be binding upon and enforceable
against the Company and Executive immediately when both parties execute the
Agreement. The Agreement’s stated term and the employment relationship created
hereunder will begin on the Effective Date and will remain in effect for one (1)
year, unless earlier terminated in accordance with Section 9 (the “Initial
Employment Term” ). This Agreement shall be automatically renewed for successive
one (1) year terms after the Initial Employment Term (each a “Renewal Term” ),
unless terminated by either party upon written notice (“Non-Renewal Notice”)
given at least ninety (90) days before the end of the Initial Employment Term or
any Renewal Term, as applicable, or unless earlier terminated in accordance with
Section 9. The period during which Executive is employed under this Agreement
(including any Renewal Term(s)) will be referred to as the “Employment Period.”

 

3.  Surviving Agreement Provisions. Notwithstanding any provision of this
Agreement to the contrary, the parties’ respective rights and obligations under
Sections 6 through 12 shall survive any termination or expiration of this
Agreement or the termination of Executive’s employment for any reason
whatsoever.

 

4. Services to be Provided by Executive.

 

(a)  Position and Responsibilities. Executive’s services hereunder will commence
as of the Effective Date. Subject to the Agreement’s terms, Executive agrees to
serve the Company as its CPO. Executive shall have the duties and privileges
customarily associated with executives occupying the role of CPO, and Executive
shall perform all reasonable acts customarily associated with such roles, or
necessary and/or desirable to protect and advance the best interests of the
Company. Executive will report to the Chief Executive Officer (“CEO”). Executive
agrees to devote substantially all of his business time to the business of the
Company (except as provided below).

 

(b)  Executive’s Employment Representations. Executive agrees that he (i) shall
not serve as a member of any board of directors, or as a trustee of, or in any
manner be affiliated with, any present or future agency or organization (except
for civic, religious, and not for profit organizations) without the consent of
the Board of Directors (“Board’’) (which consent will not be unreasonably
withheld); (ii) will serve as an Executive of the Company; and (iii) shall not,
directly or indirectly, have any interest in, or perform any services for, any
business competing with or similar in nature to the Company’s Business as set
forth in Section 7. Executive further represents to the Company that (i) he is
not violating and will not violate any contractual, legal, or fiduciary
obligations or burdens to which Executive is subject by entering into this
Agreement or providing services under the Agreement’s terms; (ii) Executive is
under no contractual, legal, or fiduciary obligation or burden that he will
allow to interfere with Executive’s ability to perform services under the
Agreement’s terms; and (iii) he has no bankruptcies, convictions , disputes with
regulatory agencies, or other disclosable or disqualifying events that would
impact the Company or its ability to conduct securities offerings.

 

5.  Compensation for Services. As compensation for the services Executive will
perform under this Agreement during the Employment Period, the Company will pay
Executive, and Executive shall accept as full compensation, the following:

 

(a) Base Salary. Executive shall receive an annualized base salary (“Base
Salary”) of Two Hundred Thirty-Five Thousand Dollars (US $235,000), effective
retroactively from February 1, 2017 and prorated for any partial years of
employment. Additionally, the Company will review Executive’s Base Salary at
least annually during the Employment Period, and, in the sole discretion of the
Board, may increase (but not decrease) such Base Salary from time to time, but
shall not be obligated to effectuate such an increase. Executive’ s compensation
shall be subject to all appropriate federal and state withholding taxes and
shall be payable in accordance with the Company’s normal payroll procedures.

 

 

 

 

(b) Bonus Compensation.

 

(i) For the 2017 calendar year, Executive shall be eligible to receive an annual
incentive bonus (the “Annual Incentive Bonus”) of up to Sixty Thousand Dollars
(US $60,000) as follows:

 

(A)  Fifteen Thousand Dollars (US $15,000) of such Annual Incentive Bonus shall
be paid to Executive during the annual review period (generally January or
February) in 2018 and in each subsequent year at the same amount or higher,
provided Executive is employed by the Company on th_e date the Annual Incentive
Bonus is paid; and

 

(B) The Board shall determine, in its sole discretion, what, if any, portion of
the remaining Forty-Five Thousand (US $45,000) of the Annual Incentive Bonus
should be paid to Executive, and the Company shall pay such additional amount
(if any) at the same time as the guaranteed portion described above in (A),
provided that Executive is employed by the Company on the date the Annual
Incentive Bonus is paid. As soon as practicable after the Effective Date, the
CEO will endeavor in good faith to formulate benchmarks and/or targets on the
basis of which the portion of the Annual Incentive Bonus subject to this
subsection (B) will be determined, and the CEO will promptly communicate those
benchmarks and/or targets, in writing, to Executive.

 

(ii) Annual incentive bonuses awarded to Executive for subsequent calendar years
shall be determined by the Board, based on criteria to be established jointly by
the CEO and Executive. Each such annual incentive bonus shall be payable during
the annual review period (generally January or February) in the calendar year
following the calendar year to which the annual incentive bonus relates,
provided Executive is employed by the Company on such payment date.

 

(c)  Vacation. During the Employment Period, Executive shall be entitled to four
(4) weeks paid vacation annually. Vacation shall be taken at such times and
intervals as shall be determined by Executive, subject to the reasonable
business needs of the Company. Upon the termination of Executive’s employment,
for any reason, Executive will forfeit any accrued but unused vacation.

 

(d)  Other Benefits and Perquisites. Executive shall be entitled to participate
in the-benefit plans provided by the Company for all employees generally, and
for the Company’s executive employees. The Company shall be entitled to change
or terminate these plans in its sole discretion at any time. Any reimbursement
of expenses made under this Agreement shall only be made for eligible expenses
incurred during the Employment Period, and no reimbursement of any expense shall
be made by the Company after December 31st of the year following the calendar
year in which the expense was incurred. The amount eligible for reimbursement
under this Agreement during a taxable year may not affect expenses eligible for
reimbursement in any other taxable year, and the right to reimbursement under
this Agreement is not subject to liquidation or exchange for another benefit.
Executive will comply with the Company’s policies regarding these benefits,
including all Internal Revenue Service rules and requirements.

 

(e)  Withholdings and Deductions. The compensation described in this Section 5
is subject to all legally required and authorized withholdings and deductions.

 

(f)   2017 Equity Award. As soon as administratively practicable after the
effective date of this Agreement and subject to Board approval, Executive will
receive, by separate agreement, a stock option granted under the Snap
Interactive, Inc. 2016 Long-Term Incentive Plan (the “LTIP”) with respect to
Fourteen Thousand Two Hundred and Eighty-Six (14,286) shares of the Company’s
common stock (as may be adjusted pursuant to the terms of the LTIP), with an
exercise price equal to the fair market value (as determined in accordance with
the LTIP) of the Company’s common stock on the date of grant, vesting in four
(4) separate tranches of twenty-five percent (25%) each, with the first tranche
vesting on the one (1) year anniversary of the date of grant and the remaining
three (3) tranches vesting on one (1) year intervals thereafter (subject to
early termination or forfeiture in accordance with the terms of the award
agreement) (the “2017 Stock Option”).

 

 2 

 

 

6. Confidential Information.

 

(a)   Confidential Information. The Company shall provide Executive with
confidential information and trade secrets of the Company (hereinafter referred
to as “Confidential Information” ) and shall place Executive in a position to
develop and have ongoing access to Confidential Information of the Company,
shall entrust Executive with business opportunities of the Company, and shall
place Executive in a position to develop business goodwill on behalf of the
Company. For purposes of this Agreement, Confidential Information includes, but
is not limited to:

 

(i) Technologies developed by the Company and any resarch data or other
documentation related to the development of such technologies, including all
designs, ideas, concepts, improvements, product developments, discoveries and
inventions, whether patentable or not, that are conceived, developed or acquired
by Executive, individually or in conjunction with others during the period of
Executive’s employment by the Company;

 

(ii) All documents, drawings, memoranda, notes, records, files, correspondence,
manuals, models, specifications, computer programs, E-mail, voice mail,
electronic databases, maps, logs, drawings, models and all other writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression that
are conceived, developed or acquired by Executive individually or in conjunction
with others during the Employment Period (whether during business hours or
otherwise and whether on any Company premises or otherwise) that relate to the
Company’s business, trade secrets, products or services;

 

(iii) Customer lists and prospect lists developed by the Company;

 

(iv) Information regarding the Company’s customers which Executive acquired as a
result of his employment with the Company, including but not limited to,
customer contracts, work performed for customers, customer contacts, customer
requirements and needs, data used by the Company to formulate customer bids,
customer financial information, and other information regarding the customer’s
business;

 

(v) Information related to the Company’s business, including but not limited to
marketing strategies and plans, sales procedures, operating policies and
procedures, pricing and pricing strategies, business plans, sales, profits, and
other business and financial information of the Company;

 

(vi) Training materials developed by and utilized by the Company; and

 

(vii) Any other information that Executive acquired as a result of his
employment with the Company and which Executive has a reasonable basis to
believe the Company would not want disclosed to a business competitor or to the
general public.

 

Executive understands and acknowledges that such Confidential Information gives
the Company a competitive advantage over others who do not have the information,
and that the Company would be harmed if the Confidential Information were
disclosed.

 

The Company hereby notifies Executive in accordance with the Defend Trade
Secrets Act of 2016 that Executive will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding . The Company further notifies Executive that if Executive
files a lawsuit for retaliation against the Company for reporting a suspected
violation of law, Executive may disclose the Company’s trade secrets to
Executive’s attorney and use the trade secret information in the court
proceeding if Executive: (a) files any document containing the trade secret
under seal; and (b) does not disclose the trade secret, except pursuant to court
order.

 

(b)    Disclosure Of Confidential Information. Executive agrees that he shall
hold all Confidential Information of the Company in trust for the Company and
shall not during or after his employment terminates for any reason: (a) use the
information for any purpose other than the benefit of the Company; or (b)
disclose to any person or entity any Confidential Information of the Company
except as necessary during Executive’s employment with the Company to perform
services on behalf of the Company. Executive shall also take reasonable steps to
safeguard such Confidential Information and to prevent its disclosure to
unauthorized persons.

 

 3 

 

 

(c) Return Of Information. Upon termination of employment, or at any earlier
time as directed by the Company, Executive shall immediately deliver to the
Company any and all Confidential Information in Executive’s possession, any
other documents or information that Executive acquired as a result of his
employment with the Company and any copies of any such documents /information.
Executive shall not retain any originals or copies of any documents or materials
related to the Company’s business, which Executive came into possession of or
created as a result of his employment with the Company. Executive acknowledges
that such information, documents and materials are the exclusive property of the
Company. In addition, upon termination of employment, or at any time earlier as
directed by the Company, Executive shall immediately deliver to the Company any
property of the Company in Executive’s possession.

 

7.  Restrictive Covenants. In consideration for (i) the Company’s promise to
provide Confidential Information to Executive, (ii) the substantial economic
investment made by the Company in the Confidential Information and goodwill of
the Company, and the business opportunities disclosed or entrusted to Executive,
(iii) the compensation and other benefits provided by the Company to Executive,
and (iv) the Company’s employment of Executive pursuant to this Agreement, and
to protect the Company’s Confidential Information, Executive agrees to enter
into the following restrictive covenants.

 

(a)     Non-Competition. Executive agrees that, during the Employment Period and
during the Non Competition Period (defined below), other than in connection with
his duties under this Agreement , he shall not , without the prior written
consent of the Company, directly or indirectly, either individually or as a
principal, partner, stockholder, manager, agent, consultant, contractor,
employee, lender, investor, or as a director or officer of any corporation or
association, or in any other manner or capacity whatsoever, become employed by,
control, carry on, join, lend money for, operate, engage in, establish, perform
services for, invest in, solicit investors for, consult for, do business with or
otherwise engage in the Company’s Business (defined below) within the Restricted
Area (defined below) . Notwithstanding the foregoing, Executive shall be
permitted during the Employment Period to own, directly or indirectly, solely as
an investment, securities of any organization or entity, which are traded on any
national securities exchange or NASDAQ if Executive is not the controlling
shareholder, or a member of a group that controls such organization or entity,
and directly or indirectly, does not own three percent (3%) or more of any class
of securities of such organization or entity.

 

For purposes of this Agreement:

 

“Non-Competition Period” means a period of twelve (12) months immediately
following the date of Executive’s termination from employment for any reason.

 

“Non-Solicitation Period” means a period of twenty-four (24) months immediately
following the date of Executive’s termination from employment for any reason.

 

“Business” means the business of establishing and/or providing online dating
services, the business of establishing and/or providing business to consumer
(B2C) group video chat and live video streaming applications and any other
commercially available businesses in which the Company is actually engaged as of
the date Executive’s employment terminates and as to which Executive
participated or had knowledge of Confidential Information.

 

“Restricted Area” means, because the Company’s business is nationwide,
Executive’s responsibilities are nationwide in scope, and Executive has access
to the Company’s Confidential Information on a nationwide basis, all States
comprising the United States, and any other geographic area in which the Company
conducts business and for which Executive has responsibilities during
Executive’s employment.

 

(b)  Non-Solicitation. Executive agrees that, during the Employment Period and
during the Non-Solicitation Period, other than in connection with his duties
under this Agreement, Executive shall not, directly or indirectly, either as a
principal, manager , agent, employee, consultant, officer, director,
stockholder, partner, investor or lender or in any other capacity, and whether
personally or through other persons:

 

(i) Solicit business from, interfere with, attempt to solicit business with, or
do business with any customer and/or business partner of the Company with whom
the Company did business or who the Company solicited within the preceding two
(2) years, and who or which: (1) Executive contacted, called on, serviced or did
business with during Executive’s employment at the Company; (2) Executive
learned of solely as a result of Executive’s employment with the Company; or (3)
about whom Executive received Confidential Information. The parties acknowledge
and agree that, for purposes of this Agreement, the term “customer” does not
include actual or potential consumers or users of the Company’s services,
including its online dating services. This restriction in this Section 7(b)(i)
applies only to the Business (as defined above) of the Company or any affiliate
thereof; or

 

 4 

 

 

(ii) Solicit, induce or attempt to solicit or induce, engage or hire, on behalf
of himself or any other person or entity, any person who is an employee or
consultant of the Company or who was employed by the Company within the
preceding twelve (12) months.

 

(c)    Non-Disparagement. Executive agrees that the Company’s goodwill and
reputation are assets of great value to the Company and its affiliates which
were obtained through great costs, time and effort. Therefore, Executive agrees
that during his employment and after the termination of his employment,
Executive shall not in any way; directly or indirectly, publicly disparage,
libel or defame the Company, its beneficial owners or its affiliates, their
respective business or business practices, products or services, or employees.

 

(d)  Tolling. If Executive violates any of the restrictions contained in this
Section 7 (other than subsection (c) of this Section 7), the Non-Competition
Period and/or Non-Solicitation Period, as applicable, shall be suspended and
will not run in favor of Executive from the time of the commencement of any
violation until the time when Executive cures the violation to the reasonable
satisfaction of the Company.

 

(e)  Remedies. Executive acknowledges that the restrictions contained in
Sections 6 and 7 of this Agreement, in view of the nature of the Company’s
business and his position with the Company, are reasonable and necessary to
protect the Company’s legitimate business interests and that any violation of
Sections 6 and 7 of this Agreement would result in irreparable injury to the
Company. In the event of a breach by Executive of Sections 6 or 7 of this
Agreement, then the Company shall be entitled to (i) a temporary restraining
order and injunctive relief restraining Executive from the commission of any
breach , and/or (ii) recover attorneys’ fees, expenses and costs the Company
incurs in such action. Further, if the Company prevails in any action brought by
Executive (or anyone acting on his behalf) seeking to declare any term in this
Section 7 void or unenforceable or subject to reduction or modification, then
the Company shall be entitled to recover attorneys’ fees, expenses and costs the
Company incurs in such action.

 

(f) Reformation. The courts shall be entitled to modify the duration and scope
of any restriction contained herein to the extent such restriction would
otherwise be unenforceable, and such restriction as modified shall be
enforceable. Executive acknowledges that the restrictions imposed by this
Agreement are legitimate, reasonable and necessary to protect the Company’s
investment in its businesses and the goodwill thereof. Executive acknowledges
that the scope and duration of the restrictions contained herein are necessary
and reasonable in light of the time that Executive has been engaged in the
business of the Company, Executive’s reputation in the markets for the Company’s
business and Executive’s relationship with the suppliers, customers and clients
of the Company.

 

8.  Trading Restrictions. Executive will be subject to trading and sales volume
limitations in accordance with (a) applicable law, including Rule 144 under the
Securities Act of 1933 as amended; and (b) such written insider trading policies
as the Board may adopt and promulgate for Company employees generally.

 

9.  Termination of Agreement. The employment relationship between Executive and
the Company created under this Agreement shall terminate before the expiration
of the stated term of this Agreement upon the occurrence of any one of the
following events:

 

(a)   Death or Permanent Disability. This Agreement, and Executive’s employment,
shall be terminated effective on the death or permanent disability of Executive.
For this purpose, ” permanent disability” shall mean that Executive is, by
reason of any medically determinable physical or mental impairment that is
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company or is determined to be totally disabled by the
U.S. Social Security Administration.

 

(b)   Termination for Cause. The Company shall have the option to terminate
Executive’s employment during the Employment Period, effective upon written
notice of such termination to Executive, for Cause as the Company determines.
Under the Agreement, termination for “Cause” means the Company’s termination of
Executive’s employment upon the occurrence of any of the following events:

 

(i) Any act of fraud, misappropriation or embezzlement by Executive regarding
any aspect of the Company’s business;

 

 5 

 

 

(ii) The material breach by Executive of any Agreement provision and the failure
of Executive to cure the same in all material respects within thirty (30) days
after written notice thereof from the CEO or Board;

 

(iii) The conviction of Executive by a court of competent Jurisdiction of a
felony or a crime involving moral turpitude;

 

(iv) The intentional and material breach by Executive of any non-disclosure or
non- competition/non-solicitation provision of any agreement to which Executive
and the Company or any of its subsidiaries are parties;

 

(v) The substantial failure by Executive to perform in all material respects his
duties and responsibilities (other than as a result of death or disability) and
the failure of Executive to cure the same in all material respects within thirty
(30) days after written notice thereof from the CEO or Board;

 

(vi) The failure or refusal of Executive to follow the lawful directives of the
Company, which, if curable, Executive failed or refused to cure within thirty
(30) days after written demand is delivered;

 

(vii) Willful conduct by Executive that is materially injurious to the Company;

 

(viii) Acceptance of employment with any employer other than the Company except
upon written permission of the Board; or

 

(ix) The breach by Executive of his fiduciary duties to the Company.

 

In the event Executive’s employment is terminated for Cause under this
Agreement, Executive shall be entitled to the compensation provided in Section
10(a) below.

 

(c)  Termination by the Company without Cause. The Company may terminate this
Agreement without Cause at any time upon thirty (30) days’ written notice to
Executive, during which period Executive shall not be required to perform any
services for the Company other than to assist the Company in training his
successor and generally preparing for an orderly transition; PROVIDED, HOWEVER,
that, Executive shall be entitled to compensation upon such termination as
provided in Sections l0 (a) and (b) below.

 

(d)  Termination by Executive for Good Reason. Executive may terminate his
employment at any time for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean any of the following without Executive’s prior written
consent: (i) Executive’s being required to report to a regular place of
employment outside New York, New York; (ii) the Company’s material breach of any
of the terms and conditions of this Agreement; or (iii) a detrimental and
material change in Executive’s title, compensation, duties, or responsibilities;
provided, however, that within ninety (90) days following Executive’s learning
of such Good Reason, (1) the Company shall be given written notice of
Executive’s intent to terminate his employment under this paragraph, and (2) the
Company shall have thirty (30) days from receipt of such written notice to cure
any such breach or change to the reasonable satisfaction of Executive. Upon such
termination for Good Reason, Executive shall be entitled to compensation as
provided in Sections l0 (a) and (b) below.

 

(e)   Termination by Executive Other Than for Good Reason. Executive may
terminate this Agreement other than for Good Reason at any time upon forty-five
(45) days’ written notice to the Company. Upon termination of this Agreement,
the Company shall have no obligation to Executive other than as set forth in
Section 10 (a).

 

(f) Separation from Service. For purposes of this Agreement, including, without
limitation, Sections 10 and 11, any references to a termination of Executive’s
employment shall mean a “separation from service” as defined by Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
Regulations and other guidance issued thereunder.

 

 6 

 

 

10. Compensation Upon Termination. Upon the termination of Executive’s
employment under this Agreement before the expiration of the stated term in this
Agreement, Executive shall be entitled to the following:

 

(a)   Compensation Upon Termination for Any Reason. Upon termination of
Executive’s employment during the Employment Period before the expiration of the
stated term hereof for any reason, Executive shall be entitled to the following
within thirty (30) days of such termination:

 

(i) Salary. The Base Salary earned by him before the effective date of
termination as provided in Section 5(a) (including salary payable during any
applicable notice period), prorated on the basis of the number of full days of
service rendered by Executive during the salary payment period to the effective
date of termination; and

 

(ii) Unreimbursed Business Expenses; Company Benefit Plans. Any unreimbursed
reasonable business expenses and any amounts to which Executive is entitled to
under the Company’s benefit plans in accordance with their terms.

 

(b)  Additional Compensation and Benefits Upon Non-Renewal by the Company or
Upon Termination by the Company Without Cause or by Executive for Good Reason.
If, at any time, (i) the Company elects not to renew this Agreement for any
Renewal Term and Executive’s employment terminates as a result of such non
renewal, (ii) the Company terminates Executive’ s employment without Cause (as
defined in Section 9(b) above), or (iii) Executive terminates his employment for
Good Reason (as defined in Section 9(d) above), then the Company shall, subject
to Executive’s execution of a general release of claims in favor of the Company
and subject to Executive’s compliance with Section 6 and Section 7, provide to
Executive, in addition to the amounts set forth in Section l0(a) above, an
amount equal to three (3) months of Executive’s then-current annualized Base
Salary, payable in three (3) equal monthly installments commencing on the
Company’s first regular payroll date after the release of claims provided by
Executive has become effective and binding upon Executive, provided, that, if
the maximum forty-five (45) day consideration period and revocation period
described in Section 10(d) spans two tax years, then the payments shall commence
in the second tax year. Additionally, if Executive is eligible and timely elects
to continue his health insurance coverage pursuant to the COBRA statute, and
subject to Executive’s execution of the release of claims referred to above, the
Company will continue to pay its portion of Executive’s monthly health insurance
premiums for the earlier of (A) the three (3) months following the effective
date of termination of Executive’s employment or, (B) the date Executive’s
coverage under such group health plans terminates for any reason; provided that
the Company’s payment of such premiums shall be limited to the same proportion
of the cost of coverage under the Company’s group health plans as the Company
pays on behalf of its employees generally (the “COBRA Entitlement”).

 

Executive shall have no obligation to mitigate any severance obligation of the
Company under this Agreement by seeking new employment. The Company shall not be
entitled to set off or reduce any severance payments owed to Executive under
this Agreement by the amount of earnings or benefits received by Executive in
future employment.

 

Notwithstanding the foregoing, with respect to any stock options, restricted
stock, or other plans or programs in which Executive is participating at the
time of termination of his employment, Executive’s rights and benefits under
each of these plans shall be determined in accordance with the terms,
conditions, and limitations of the plans and any separate agreement executed by
Executive which may then be in effect.

 

(c)   Penalty for Breach of Covenants. For any period of time that Executive is
in breach of Section 6 or Section 7, the Company shall not be obligated to pay
any severance payments referenced in this Agreement, the Company’s severance
obligations shall terminate and expire, and the Company shall have no further
obligations to Executive from and after the date of such breach. Additionally,
the Company may recover any severance pay previously paid to Executive for the
period of time that Executive was in breach of Section 6 or Section 7. The
Company shall have all other rights and remedies available under this Agreement
or any other agreement at law or in equity.

 

(d)   Release. Payment of any of the amounts described in this Section 10 is
conditioned upon Executive’s execution of a Waiver and Release of Claims in the
form attached hereto as Exhibit A relating to the period of Executive’s
employment with the Company, within the forty-five (45) day period following the
end of Executive’s employment and not revoking such Waiver and Release of Claims
during any applicable revocation period.

 

 7 

 

 

11. Compensation Upon Change in Control.

 

(a)  Change in Control. For purposes of this Agreement, a “Change in Control” of
the Company occurs upon a change in the Company’s ownership or the ownership of
a substantial portion of its assets, as follows:

 

(i) Change in Ownership. A change in ownership of the Company occurs on the date
that any Person, other than (1) the Company or any of its subsidiaries, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (3) an underwriter temporarily holding
stock pursuant to an offering of such stock, or (4) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of the Company’s stock, acquires ownership
of the Company’s stock that, together with stock held by such Person,
constitutes more than 50% of the total fair market value or total voting power
of the Company’s stock. However, if any Person is considered to own already more
than 50% of the total fair market value or total voting power of the Company’s
stock, the acquisition of additional stock by the same Person is not considered
to be a Change· of Control;

 

(ii) Change in Ownership of Substantial Portion of Assets. A change in the
ownership of a substantial portion of the Company’s assets occurs on the date
that a Person acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such Person) all or a
substantial portion of the assets of the Company, by reason of any sale, lease,
exchange or other transfer of the assets of the Company. For purposes hereof, a
“substantial portion of the assets of the Company” shall mean any portion of the
Company’s overall assets representing more than fifty percent (50%) of the fair
market value of the Company’s overall assets. However, there is no Change in
Control when there is such a transfer to an entity that is controlled by the
shareholders of the Company immediately after the transfer, through a transfer
to (1) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the Company’ s stock; (2) an entity, at least
50% of the total value or voting power of the stock of which is owned, directly
or indirectly, by the Company; (3) a Person that owns directly or indirectly, at
least 50% of the total value or voting power of the Company’s outstanding stock;
or (4) an entity, at least 50% of the total value or voting power of the stock
of which is owned by a Person that owns, directly or indirectly, at least 50% of
the total value or voting power of the Company’s outstanding stock.

 

For purposes of paragraphs (i) and (ii):

 

“Person” shall have the meaning given in Section 770l (a)(l) of the Code. Person
shall include more than one Person acting as a group as defined by the Treasury
Regulations issued under Section 409A of the Code.

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended.

 

The provisions of this Section 11(a) shall be interpreted in accordance with the
requirements of the Treasury Regulations under Section 409A of the Code, it
being the intent of the parties that this Section 11(a) shall be in compliance
with the requirements of said Code Section and said Treasury Regulations.
Notwithstanding, anything in this Agreement to the contrary, the transaction
contemplated in the Agreement and Plan of Merger between SNAP Interactive, Inc.,
SAVM Acquisition Corporation, and A.V.M. Software, Inc. and Jason Katz, as the
Company Representative, dated as of September 13, 2016 (the “Merger” ) shall not
be deemed a Change in Control for purposes of this Agreement.

 

(b) Benefits Upon Termination Following Change in Control.

 

(i) Severance Benefits. If, during the sixty (60) day period immediately prior
to a Change in Control or during the one year period beginning on the date of a
Change in Control (the “Change Period’’), (A) Executive’s employment is
terminated by the Company (or by the acquiring or successor business entity
following a Change in Control) other than for Cause (as defined in. Section 9(b)
above), or (B) Executive terminates his employment with the Company (or with the
acquiring or successor business entity following a Change in Control) for Good
Reason (as defined in Section 9(d) above), then Executive shall receive, in lieu
of the severance benefits described in Section 10(b) above and subject to
Executive’s execution of a general release of claims as provided in Section
11(d) below, a severance benefit in an amount equal to three (3) months of
Executive’s annualized Base Salary (specified in Section 5(a)) as in effect on
the date of the Change in Control plus three (3) month of the COBRA Entitlement.

 

 8 

 

 

(ii) No Payments Upon Breach. The Company shall have no obligation to provide
Executive with any severance compensation under this Section 11 if Executive is
in breach or violation of any of the covenants contained in Sections 6 or 7,
which are applicable to Executive at the time of the severance payment.

 

(iii) No Duplication of Payment. The payment of severance benefits under this
Section 11 shall be in lieu of, and not in addition to, any payments under
Section 10(b).

 

(iv) Time and Form of Payment. Except as otherwise provided by Section 12, the
Company shall pay the severance amount referenced in Section 11(b)(i) in a lump
sum on the date that is sixty (60) days after the date of Executive’s
termination.

 

(v) Notwithstanding the foregoing, with respect to any stock options, restricted
stock, or other plans or programs in which Executive is participating at the
time of termination of his employment, Executive’s rights and benefits under
each such plan shall be determined in accordance with the terms, conditions, and
limitations of the plan and any separate agreement executed by Executive which
may then be in effect

 

(c)  No Mitigation or Offset. Executive shall not be required to mitigate the
amount of any payment provided for in this Section 11 by seeking other
employment or otherwise. The Company shall not be entitled to set off or reduce
any severance payments owed to Executive under this Section 11 by the amount of
earnings or benefits received by Executive in future employment.

 

(d)   Release. Payment of any of the amounts described in this Section 11 is
conditioned upon Executive’s execution of a Waiver and Release of Claims in the
form attached hereto as Exhibit A relating to the period of Executive’s
employment with the Company, within the forty-five (45) day period following the
end of Executive’s employment and not revoking such Waiver and Release of Claims
during any applicable revocation period.

 

12. Other Provisions.

 

(a)   Remedies; Legal Fees. Each of the parties to this Agreement shall be
entitled to enforce his or its rights under this Agreement, specifically, to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights existing in his or its favor. In any action
resulting from a breach of this Agreement, the prevailing party shall be
entitled to recover his or its attorneys’ fees.

 

(b)   Limitations on Assignment. In entering into this Agreement, the Company is
relying on the unique personal services of Executive; services from another
person will not be an acceptable substitute. Except as provided in this
Agreement, Executive may not assign this Agreement or any of the rights or
obligations set forth in this Agreement without the explicit written consent of
the Company. Any attempted assignment by Executive in violation of this Section
12(b) shall be void. Except as provided in this Agreement, nothing in this
Agreement entitles any person other than the parties to the Agreement to any
claim, cause of action, remedy, or right of any kind, including, without
limitation, the right of continued employment.

 

(c)  Severability and Reformation. The parties intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. If, however,
any provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future law, such provision shall be fully severable, and this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision were never a part hereof, and the remaining provisions
shall remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance. In lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible,
and the Company and Executive hereby request the court to whom disputes relating
to this Agreement are submitted to reform the otherwise unenforceable covenant
in accordance with this Section 12(c).

 

(d) Notices. Any notice or other communication required, permitted or desired to
be given under this Agreement shall be deemed delivered when personally
delivered; the business day, if delivered by overnight courier; the same day, if
transmitted by facsimile on a business day before noon, Eastern Standard Time;
the next business day, if otherwise transmitted by facsimile; and the third
business day after mailing, if mailed by prepaid certified mail, return receipt
requested, as addressed or transmitted as follows (or to such subsequent
addresses as the parties may give one another notice of):

 

If to Executive, at the address last on record for him with the Company.

 

If to the Company:

 

Snap Interactive, Inc.

320 W. 37th Street, 13th Floor

New York, NY 10018

 

 9 

 

 

(e)   Further Acts. Whether or not specifically required under the terms of this
Agreement, each party shall execute and deliver such documents and take such
further actions as shall be necessary in order for such party to perform all of
his or its obligations specified in the Agreement or reasonably implied from the
Agreement’s terms.

 

(f)  Publicity and Advertising. Executive agrees that the Company may use his
name, picture, or likeness for any advertising, publicity or other business
purpose at any time, during the term of this Agreement and may continue to use
materials generated during the term of this Agreement for a period of six (6)
months thereafter. The use of Executive’s name, picture, or likeness shall not
be deemed to result in any invasion of Executive’s privacy or in violation of
any property right Executive may have; and Executive shall receive no additional
consideration if his name, picture or likeness is so used. Executive further
agrees that any negatives, prints or other material for printing or reproduction
purposes prepared in connection with the use of his name, picture or likeness by
the Company shall be and are the sole property of the Company.

 

(g)   GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS (RULES) OR CHOICE OF LAWS (RULES) THEREOF.

 

(h) Venue. The exclusive venue for all suits or proceedings arising from or
related to this Agreement shall be in a court of competent jurisdiction in New
York, New York.

 

(i) Waiver. A party’s waiver of any breach or violation of any Agreement
provisions shall not operate as, or be construed to be, a waiver of any later
breach of the same or other Agreement provision.

 

(j) Entire Agreement, Amendment, Binding Effect. This Agreement constitutes the
entire agreement between the parties concerning the subject matter in this
Agreement. No oral statements or prior written material not specifically
incorporated in this Agreement shall be of any force and effect, and no changes
in or additions to this Agreement shall be recognized, unless incorporated in
this Agreement by written amendment, such amendment to become effective on the
date stipulated in it. Executive acknowledges and represents that in executing
this Agreement, he did not rely, and has not relied, on any communications,
promises, statements, inducements, or representation(s), oral or written, by the
Company, except as expressly contained in this Agreement. Any amendment to this
Agreement must be signed by all parties to this Agreement. This Agreement will
be binding on and inure to the benefit of the parties hereto and their
respective successors, heirs, legal representatives, and permitted assigns (if
any). This Agreement supersedes any prior agreements between Executive and the
Company concerning the subject matter of this Agreement.

 

(k) Counterparts. This Agreement may be executed in counterparts, with the same
effect as if both parties had signed the same document. All such counterparts
shall be deemed an original, shall be construed together and shall constitute
one and the same instrument.

 

(l) Directors and Officers Insurance/Indemnification. During the Employment
Period, the Company shall maintain Executive as an insured party on directors’
and officers’ insurance maintained by the Company for the benefit of its
directors and officers. Either through its directors and officers insurance
policy and pursuant to the terms thereof or, if such insurance is not available,
otherwise, the Company will indemnify and hold Executive harmless against any
liability, damage, cost or expense incurred in connection with the defense of
any action, suit or proceeding to which Executive is a party, or threat thereof,
by reason of his being or having been an officer or director of the Company or
any affiliate of the Company, to the extent permitted by applicable law;
provided, however, that this indemnity shall not apply if Executive is
determined by a court of competent jurisdiction to have acted against the
interests of the Company with gross negligence, gross misconduct, or gross
malfeasance. Promptly after receipt by Executive of notice of the commencement
of any action (including any governmental action) or threat thereof, Executive
shall, if a claim covered by this Section 12(1) is to be made or is threatened
against Executive, deliver to the Company a written notice of the commencement
or threat thereof and the Company shall have the right to participate in, and,
to the extent ,the Company so desires to assume the defense thereof with counsel
selected by the Company and approved by Executive (whose approval shall not be
unreasonably withheld); provided, however, that Executive (together with all
other indemnified parties which may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the fees and
expenses to be paid by the Company, if, and only if, representation of Executive
by the counsel retained by the Company would be inappropriate due to actual or
potential differing interests between Executive and any other party represented
by such counsel in such proceeding. Executive’s failure to deliver written
notice to the Company within a reasonable time of the commencement’ or threat of
any action for which Executive seeks indemnification under this Section 12(1),
if prejudicial to the Company’s ability to defend such action, shall relieve the
Company of any liability to Executive under this Agreement.

 

 10 

 

 

13. Section 409A of the Code

 

(a)    To the extent (i) any payments to which Executive becomes entitled under
this Agreement, or any agreement or plan referenced herein, in connection with
Executive’s termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code; (ii) Executive is deemed at
the time of his separation from service to be a “specified employee” under
Section 409A of the Code; and (iii) at the time of Executive’s separation from
service the Company is publicly traded (as defined in Section 409A of Code),
then such payments (other than any payments permitted by Section 409A of the
Code to be paid within six (6) months of Executive’s separation from service)
shall not be made until the earlier of (x) the first day of the seventh month
following Executive’s separation from service or (y) the date of Executive’s
death following such separation from service. During any period that payment or
payments to Executive are deferred pursuant to the foregoing, Executive shall be
entitled to interest on the deferred payment or payments at a per annum rate
equal to the highest rate of interest applicable to six (6) month money market
accounts offered by the following institutions: Citibank N.A., Wells Fargo Bank,
NA., or Bank of America, on the date of such “separation from service.” Upon the
expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this Section 13 (together with accrued interest
thereon) shall be paid to Executive or Executive’s beneficiary in one lump sum.

 

(b)  It is intended that this Agreement comply with or be exempt from the
provisions of Section 409A of the Code and the Treasury Regulations and guidance
of general applicability issued thereunder so as to not subject Executive to the
payment of additional interest and taxes under Section 409A of the Code, and in
furtherance of this intent, this Agreement shall be interpreted, operated and
administered in a manner consistent with these intentions.

 

{Signature Page Follows}

 

 11 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first indicate above.

 

  THE COMPANY:       Snap Interactive, Inc.         By: /s/ Alexander Harrington
  Name: Alexander Harrington   Title: CEO

 



  EXECUTIVE:         By:                         Arash Vakil

 

 

12



 

 